       Case 2:16-cv-00783-ECM-SMD Document 263 Filed 09/18/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION


 Treva Thompson, et al.,

      Plaintiffs,
                                                    Civil Action No. 2:16-cv-783-ECM-SMD
 v.

 John H. Merrill, in his official capacity
 as Secretary of State, et al.,

      Defendants.


       PLAINTIFFS’ CONSENTED MOTION FOR EXTENSION OF TIME TO FILE
      SUMMARY JUDGMENT AND DAUBERT MOTION RESPONSES AND REPLIES

         Plaintiffs respectfully move the Court for an extension of time from Thursday, September

24, 2020 to Tuesday, September 29, 2020, for the parties to file their summary judgment and

Daubert motion responses. Plaintiffs likewise request that the reply deadline be extended from

October 1, 2020, to October 6, 2020. Plaintiffs request this extension in light of the considerable

length of Defendants’ summary judgment motion, and due to expedited deadlines they face in

other litigation related to the upcoming November 2020 election. Plaintiffs do not make this

request for the purpose of delay, but rather to ensure time to adequately present the Court with

their legal and factual arguments. Plaintiffs’ counsel conferred with Defendants’ counsel, who

indicated they consent to this Motion.




                                                1
Case 2:16-cv-00783-ECM-SMD Document 263 Filed 09/18/20 Page 2 of 4




                      Respectfully submitted,

                      /s/ Mark P. Gaber
                      Mark P. Gaber (DC Bar: 988077)
                      Danielle Lang (CA Bar: 304450)
                      J. Gerald Hebert (VA Bar: 38432)
                      Molly Danahy (DC Bar No. 1643411)
                      Campaign Legal Center
                      1101 14th St. NW, Ste. 400
                      Washington, DC 20005
                      (202) 736-2200
                      dlang@campaignlegalcenter.org
                      ghebert@campaignlegalcenter.org
                      mgaber@campaignlegalcenter.org
                      mdanahy@campaignlegalcenter.org

                      J. Mitch McGuire (AL Bar: ASB-8317-S69M)
                      McGuire & Associates LLC
                      31 Clayton Street
                      Montgomery, AL 36104
                      (334) 517-1000
                      jmcguire@mandabusinesslaw.com

                      James U. Blacksher (AL Bar: ASB-2381-S82J)
                      P.O. Box 636
                      Birmingham, AL 35201
                      (205) 591-7238
                      jblacksher@ns.sympatico.ca

                      Jessica Ring Amunson (DC Bar: 497223)
                      Jenner & Block LLP
                      1099 New York Ave. NW, Suite 900
                      Washington, DC 20001
                      (202) 736-6000
                      jamunson@jenner.com

                      Jason Hipp (NY Bar: 5232277)
                      Jenner & Block LLP
                      919 Third Avenue
                      New York, NY 10022
                      (212) 407-1784
                      jhipp@jenner.com




                                   2
Case 2:16-cv-00783-ECM-SMD Document 263 Filed 09/18/20 Page 3 of 4




                      Pamela Karlan (NY Bar: 2116994)
                      Stanford Law School
                      559 Nathan Abbott Way
                      Stanford, CA 94305
                      (650) 725-4851
                      karlan@stanford.edu

                      Aderson B. Francois (DC Bar: 498544)
                      Institute for Public Representation
                      Georgetown University Law Center
                      600 New Jersey Ave. NW
                      Washington, DC 20001
                      (202) 662-6721
                      abf48@georgetown.edu

                      Armand Derfner (SC Bar: 1650)
                      Derfner & Altman
                      575 King Street, Suite B
                      Charleston, SC 29403
                      (843) 723-9804
                      aderfner@derfneraltman.com

                      Counsel for Plaintiffs




                                   3
     Case 2:16-cv-00783-ECM-SMD Document 263 Filed 09/18/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that, on September 18, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record as listed below.


                                     /s/ Mark P. Gaber
                                     Mark P. Gaber
                                     Counsel for Plaintiffs

                                     James William Davis
                                     State of Alabama
                                     Office of the Attorney General
                                     P O Box 300152
                                     Montgomery, AL 36130-0152
                                     334-353-1356
                                     Fax: 334-353-8440
                                     Email: jimdavis@ago.state.al.us

                                     Laura Elizabeth Howell
                                     Office of the Alabama Attorney General
                                     P O Box 300152
                                     Montgomery, AL 36130
                                     334-353-1018
                                     Fax: 334-353-8440
                                     Email: lhowell@ago.state.al.us

                                     Misty Shawn Fairbanks Messick
                                     Office of the Attorney General
                                     P O Box 300152
                                     Montgomery, AL 36130-0152
                                     334-353-8674
                                     Fax: 334-353-8440
                                     Email: mmessick@ago.state.al.us

                                     Winfield James Sinclair
                                     Office of the Attorney General
                                     P o Box 300152
                                     Montgomery, AL 36130
                                     334-242-7300
                                     Fax: 334-353-8440
                                     Email: wsinclair@ago.state.al.us
                                     Counsel for Defendants

                                                  4
